Citation Nr: 1604252	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-43 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than February 28, 2012, for the grant of service connection for a left shoulder disability.

2.  Entitlement to an initial rating in excess of 30 percent for left shoulder instability, previously claimed as left shoulder recurrent dislocation.

3.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, to include as secondary to the service-connected left shoulder disability.

4.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Rudy Melson, Accredited Agent

ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the appeal currently resides with the RO in New York, New York.

In March 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The reopened claim of entitlement to service connection for a left shoulder disability was not received within one year of the Veteran's discharge from service or until February 28, 2012.

2.  The Veteran's left shoulder disability is manifested by slight limitation of motion, and infrequent episodes of recurrent dislocation of the humerus and guarding of movement at the shoulder level.

3.  The Veteran's major depressive disorder is etiologically related to the service-connected left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 28, 2012, for a grant of service connection for a left shoulder disability have not been met. 38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for a rating in excess of 20 percent for the left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate I, Diagnostic Codes 5200-5203 (2015).

3.  The Veteran's major depressive disorder was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for major depressive disorder.

The appeals for an increased rating for a left shoulder disability and an earlier effective date for the grant of service connection for a left shoulder disability arise from disagreement with the initial rating following the grant of service connection for this disability.  The courts have held that once service connection is granted the claim is substantiated, and additional Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in January 2013 and October 2015, to evaluate his left shoulder disability. 

As noted above, the Board remanded the claim in March 2015 to afford the Veteran another VA examination.  The examination was conducted in October 2015.  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for an increased rating.  Accordingly, the Board finds that the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

EED for Grant of Service Connection for Left Shoulder Disability

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  
With regard to claims for direct service connection, the effective date assigned will be the day following separation from service if the claim is received within one year of separation from service, otherwise, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2015).  Requests to reopen previously denied claims of entitlement to benefits that are received after the a final disallowance will be assigned effective dates of the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2015).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. 

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. 
§ 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

Analysis

In December 1977, the RO received the Veteran's initial claim for service connection for a left shoulder disability.  The claim was denied in a January 1978 rating decision. The Veteran did not appeal this decision.

In February 2002, the Veteran filed a petition to reopen his claim for service connection for a left shoulder disability.  The claim was denied in a September 2002 rating decision, based on a finding by the RO that no new and material evidence had been submitted to reopen the claim.  The Veteran did not appeal this decision.

On February 28, 2012, the Veteran filed his current petition to reopen his claim for service connection for a left shoulder disability.  The claim was denied again in February 2013 and May 2013.  The Veteran appealed to the Board, and in a March 2015 decision, the Board granted service connection for a left shoulder disability.  The RO implemented the Board's decision in a May 2015 rating decision, and granted service connection for left shoulder instability.  A 20 percent evaluation was assigned, effective February 28, 2012, the date the Veteran's request to reopen his claim of entitlement to service connection for a left shoulder disability was received.  

The Veteran filed a notice of disagreement to this decision asserting that the effective date for his left shoulder disability benefits should be either the date of the RO's 1978 rating decision, that denied his original claim for compensation or the 2002 rating decision that denied his original petition to reopen his claim for service compensation for the left shoulder.

The Veteran did not submit a claim of entitlement to service connection for a left shoulder disability within one year of his October 1966 separation from service, and he does not contend otherwise.  Thus, there is no basis for an effective date based on a claim being filed within one year of separation for the award of service connection for this disability.  38 C.F.R. 3.400(b)(2)(i).

The Veteran's original 1977 claim of entitlement to service connection for a left shoulder disability was denied in the aforementioned January 1978 rating decision.  As noted, he did not appeal the January 1978 rating decision and that decision is final.  Accordingly, the 1977 claim for a left shoulder disability was finally adjudicated in the 1978 rating decision and is not pending.  Thus, this claim cannot serve as the date of claim for the Veteran's current claim stream for an award of benefits for a left shoulder disability.  See 38 C.F.R. 3.160 (2015) (pending claim is defined as an application which has not been finally adjudicated). 

Likewise, the Veteran's February 2002 claim of entitlement to service connection for a left shoulder disability was denied in the aforementioned September 2002 rating decision.  As noted, the Veteran did not appeal the September 2002 rating decision and that decision is also final.  Accordingly, the February 2002 claim for a left shoulder disability was finally adjudicated in the September 2002 rating decision and is not pending.  Thus, this claim cannot serve as the date of claim for the Veteran's current claim stream for an award of benefits for a left shoulder disability.  See id.  

After the September 2002 rating decision, the Veteran did not file a petition to reopen his claim of entitlement to service connection for a left shoulder disability, either formal or informal, until February 28, 2012.  Consequently, February 28, 2012, the date the Veteran's claim to reopen was received, is the earliest possible effective date for service connection for a left shoulder disability.  38 C.F.R. 
§ 3.400(q)(2).

Increased Rating for a Left Shoulder Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Traumatic arthritis (Code 5010) is rated as degenerative arthritis under Diagnostic Code 5003.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5003. 
Shoulder disabilities are rated under Codes 5200 to 5203.  Under Code 5201, the minimum compensable rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  Limitation of major (dominant) arm motion to midway between the side and shoulder level warrants a 30 percent rating; limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  Limitation of minor (non-dominant) arm motion to midway between the shoulder and side warrants a 20 percent rating; and limitation of minor arm motion to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a.  Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id.  Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.


Normal forward flexion of a shoulder and normal abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.  38 C.F.R. 
§ 4.71; Plate I.

Evidence of record shows that the Veteran is right-handed; thus, his left shoulder is not considered the major side.

Analysis

The Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5202, for impairment of the humerus of the left shoulder.

In a February 2013 rating decision, the RO granted service connection for shoulder instability, left.  A 20 percent evaluation was assigned, effective February 28, 2012.

August 2012 private treatment records from Dr. I.K., MD show that the Veteran complained of bilateral shoulder pain, which was mild to severe.  He reported mainly difficulty with activities of daily living and with strength related to overhead activities.  He also reported problems in the morning with moving his shoulders, left worse than right.  

With regard to the history of his shoulder disability, the Veteran reported that he originally had bilateral shoulder dislocations prior to military service that were all treated successfully and conservatively.  However, when he went into the military in 1965, he had 3 traumatic shoulder injuries which caused dislocations.  According to the Veteran, he was given a medical discharge from the military due to the
shoulder problems that came from the traumatic events during military service.  After this, the shoulder problems persisted and he was offered an operation out of the military after his service.  He had bilateral open repairs of his shoulder dislocations and indicated that he had not had any further dislocations since his surgery.  However, he claimed that the residual effects of the surgery were loss of motion and function to stabilize the shoulder.

On physical examination of the shoulders, there were a long axillary scars consistent with stabilization procedures.  He was able to raise both arms over his head although he had 3+/5 motor power in all planes of the shoulder.  He had moderate discomfort on testing and a negative apprehension test.

X-rays of the bilateral shoulders showed degenerative changes that were mild in nature.  He also had slight inferior subluxation of both humeral heads consistent with an early rotator cuff tendinopathy.  The doctor diagnosed the Veteran with progressive bilateral rotator cuff tendinopathy, which he noted was very common based on his history.

The Veteran was afforded a VA examination in January 2013.  He reported problems with activities of daily living and overhead activities.  He denied any flare-ups of shoulder pain.

On physical examination, forward flexion was limited to 140 degrees, with no evidence of painful motion, and abduction was limited to 130 degrees, with no evidence of painful motion.  Range of motion did not change after repetitive use testing.  The examiner indicated that there was functional impairment after repetitive use testing, which included less movement than normal, weakened movement and pain on movement.  There was no localized tenderness or pain on palpation of the shoulder.  There was guarding of the shoulders and strength in the shoulders was reduced to 4/5.  Hawkins' Impingement Test was positive for the left shoulder.  Empty-can test was positive for both shoulders.  External rotation/Infraspinatus strength test and Crank apprehension and relocation test were negative.  The examiner noted that there was a history of mechanical symptoms, such as clicking, catching, etc.  He also noted that there was a history of infrequent episodes of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint and guarding of movement only at the shoulder level.  There was no AC joint condition or any other impairment of the clavicle or scapula.  There was no evidence of ankylosis.  The examiner noted that the Veteran had a dropped head and rounded shoulders.  X-rays showed evidence of mild degenerative changes.  It was also noted that the Veteran's disability affected him occupationally, in that he was not able to do any overhead activities or heavy lifting or carrying.  

Private physician, E.M., MD submitted a statement in September 2013.  He noted that on physical examination, the Veteran's left upper extremity and shoulder girdle showed clear signs of muscle atrophy, joint capsular instability, crepitus, markedly restricted range of motion with impingement, and moderate to severe tenderness.  Grip strength was 4/5.  He noted further that while there was no frank focal neuropathy, there was clearly regionalized hyperthesia/pain syndrome of the left upper extremity, chronic in nature.  He also noted that the Veteran was unable to manage overhead lifting or reaching with the left arm, and he could only lift approximately 10 pounds at chest height.  Dr. E.M. concluded that on a scale of 1 to 5, the Veteran was rated at around a level 2 overall, i.e. able to manage some basic activities of daily living without assistance, though with difficulty and significant discomfort.

The Veteran was afforded his most recent VA examination in October 2015.  He reported that he was having a lot of difficulty and a lot of pain with both shoulders.  However, he indicated that he had not had any treatment for his shoulders in several years.  He denied any clicking in the shoulders, and stated that his left shoulder hurts when he sleeps with the left arm over his head, and he has to manually bring his arm down from above his pillow.  He denied any flare-ups of shoulder pain or any functional impairment.

On physical examination, flexion was limited to 105 degrees; abduction was limited to 95 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees.  No pain was noted on examination.  The Veteran denied any pain with weight bearing, but there was evidence of point tenderness on the left medial upper deltoid.  There was no evidence of crepitus or ankylosis, and muscle strength in the left shoulder was normal.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion after three repetitions.  The examiner noted that he was not able to say without resort to speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time because the Veteran was not being examined after repeated use over time.

There was no shoulder instability, dislocation or labral pathology suspected and no clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint condition suspected.  There was no loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus and there was no malunion of the humerus with moderate or marked deformity.

The Veteran has been found on examination to have impairment of the humerus, hence the current 20 percent rating under Diagnostic Code 5202.  However, there is no evidence during the appeal of malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements; fibrous union of the minor humerus; fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus; nonunion (a false, flail joint) of the major humerus; loss of the head of the minor humerus (flail shoulder); or loss of the head of the major humerus (flail shoulder), so an increased rating under Diagnostic Code 5202 is not warranted. There is also no evidence of ankylosis.  Therefore, an increased rating is not warranted at any time during the appeal under Diagnostic Code 5200. 

The overwhelming majority of evidence shows that the Veteran has been shown on examination to perform flexion to no less than 105 degrees, abduction to no less than 95 degrees, and rotation to no less than 80 degrees, even with consideration of pain and other factors.  In this regard, as noted above, August 2012 private treatment records show that although he reported limitation of motion, he was able to raise both hands over his head.  In September 2013, private physician, E.M. stated that the Veteran had "markedly restricted range of motion."  However, he did not provide any objective range of motion findings to support this claim.  Furthermore, although he stated that the Veteran was only able to lift 10 pounds to chest level, and that he could not lift things overhead; he did not indicate that the Veteran could not lift his arm, without weight, to the shoulder or above his head.  As such, the Board finds that the evidence does not show that the Veteran has demonstrated limitation of motion restricted beyond the shoulder level, which is compensated as 20 percent disabling, the same as his current rating, and thus, a higher is not warranted under Diagnostic Code 5201 at any time during the appeal period. Moreover, a separate rating under Diagnostic Code 5201 is not available as the Veteran's current 20 percent rating under Diagnostic Code 5202 includes guarding of the arm at shoulder level, which is essentially painful limitation of motion to shoulder level. Thus, to compensate the Veteran for limitation of motion at the shoulder level under Diagnostic Code 5201 and to compensate him for guarding of motion at the shoulder level under Diagnostic Code 5202, would constitute prohibited pyramiding under 38 C.F.R. § 4.14 (2015). Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity.").  Therefore, a separate rating is not available.

Furthermore, as there is no evidence of dislocation or malunion of the clavicle or scapula during the appeal period, a separate rating under Diagnostic Code 5203 is not warranted.

In addition, the Board notes that although the Veteran has reported functional impairment from the left shoulder disability, including problems performing activities of daily living and performing overhead activities; he is already being compensated for painful limitation of motion, and the evidence does not support additional functional loss of motion of the shoulder.  Therefore, an increased rating is not warranted for functional impairment under DeLuca.  38 C.F.R. §§ 4.40, 4.45.

Service Connection for an Acquired Psychiatric Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 .

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that his currently diagnosed depressive disorder is secondary to his service-connected  left shoulder disability.

Service treatment records are negative for any evidence of a psychiatric disorder.  Private treatment records show diagnoses and treatment for major depression as early as 2000 and 2001.

During a January 2013 VA examination, the Veteran reported that he had to stop
working because of having a seizure, as well as increased left shoulder pain due to a dislocated shoulder.  He reportedly became even more depressed at that point due to his occupational impairment.  Immediately after, he reportedly began to have greater difficulty sleeping and more frequent periods of depression.  However, the examiner noted that it was not clear if the Veteran became more depressed because of his left shoulder injury or his seizure disorder.  Therefore, the examiner concluded that he could not decide without resort to mere speculation whether there was a connection between the Veteran's diagnosed Major Depressive Disorder and his left shoulder condition.

Private physician, Dr. E.M., submitted a statement in support of the Veteran's claim for secondary service connection in February 2013.  He noted that he was not actually the Veteran's treating physician, however, he had maintained a very close association with him for many years due to mutual family ties.  As such, he claimed that he had several opportunities to engage with the Veteran and had intimate knowledge of his ongoing battle with depression and chronic pain.   He also stated that he knew that he had been plagued with a complex disabling chronic condition involving his left shoulder, and his shoulder had caused many other secondary injuries that he had experienced.  He opined that the Veteran's secondary conditions of depression and anxiety were "unequivocally" a result of his having dislocated his shoulder again during his military service and subsequent treatments for the shoulder thereafter.  See February 2013 statement from E.M., MD.  Dr. E.M. reiterated his findings in a May 2015 statement.

In accordance with the Board's March 2015 remand directives, A VA examiner submitted an opinion in May 2015.  The examiner opined that it is less likely as not that the Veteran's psychiatric condition, including depression, is proximately
due to or aggravated by his service-connected shoulder condition.  His rationale was that the Veteran's discharge physical does not show depression or any other psychiatric symptom related to his shoulder condition.  He surmised that since the Veteran was being discharged from the Army because of the recurring shoulder dislocation, it is unlikely that depression or other psychiatric symptoms would not be investigated at the time of his medical board if those symptoms were present.  The examiner noted further that although the Veteran subsequently provided a history of past treatments for depression to the 2013 examiner and at the time of his hospitalizations in the early 2000s, records of the pre-2000 hospitalizations are not included in the claims folder, and treatment notes indicate that past psychiatric treatment was likely for substance abuse and depression, due to substance abuse.
("MICA" admissions).

As noted above, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The medical evidence of record shows that the Veteran has complained of psychiatric symptoms, including depression, related to his service-connected left shoulder disability.  The medical evidence of record shows that the Veteran has a current diagnosis of major depressive disorder.  Furthermore, private physician, Dr. E.M. opined that the Veteran's left shoulder disability has contributed to his psychiatric condition.

There is evidence against the claim, in that the October 2015 VA examiner opined that the currently diagnosed psychiatric disorder is not secondary to the service-connected left shoulder disability.  However, the Board finds that the evidence is at least in equipoise. Therefore, as there is evidence of a currently diagnosed psychiatric disorder, namely, major depressive disorder; which has been related to a currently service-connected disability, and resolving reasonable doubt in the appellant's favor, service connection is warranted for major depressive disorder.



	(CONTINUED ON NEXT PAGE)


ORDER


Entitlement to an effective date prior to February 28, 2012, for the award of service connection for a left shoulder disability, is denied.

A rating greater than 20 percent for left shoulder instability is denied.

Service connection for major depressive disorder, is granted.


REMAND

TDIU

The Court has held that TDIU is an element of all claims for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience. 

Age may not be considered a factor.  38 C.F.R. § 3.341 (2015).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2015). 

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that a Veteran happens to be unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that a Veteran is unemployed is generally insufficient to demonstrate that he is considered "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
As noted above, during a January 2013 VA examination, the Veteran reported that he had to stop working because of having a seizure, as well as increased left shoulder pain due to a dislocated shoulder.  The examiner did not offer an opinion as to the effect of the Veteran's disabilities on his ability to maintain gainful employment.

In his September 2013 statement, private physician, Dr. E.M., concluded that, physically, the Veteran is not employable for anything other than very light, sedentary work, and for no more than 4 hours a day, and that this psycho-emotional status, further limits him to activities that must not require sustained and sharp concentration and fine motor skills.  He noted further that the Veteran could not operate any heavy or dangerous or complex machinery, and he could not work in any capacity requiring any lifting of anything above 10 pounds, to or above chest level, and no sustained or repetitive lifting.  He also opined that although the Veteran has several other disabilities contributing to his ill health, including hypertension, atrial fibrillation, chronic obstructive pulmonary disease (COPD), gastrointestinal reflux disease (GERD), and diverticulosis, which the Board notes are all non-service-connected, he is primarily disabled due to his chronic pain syndrome (left shoulder) and chronic psycho-emotional-social depressive syndrome disorder.  See September 2013 statement from E.M., MD.

More recently, the October 2015 VA examiner opined that the Veteran's bilateral shoulder AC joint osteoarthritis might prevent him from engaging in labor that requires overhead reaching/prolonged pushing/pulling, but it does not prevent him from engaging in sedentary employment.

The evidence of record shows that the Veteran may not be able to maintain gainful employment as a result of his service-connected disabilities, including his major depressive disorder, which the Board is granting service connection for in this decision.  The Veteran does not currently meet the schedular criteria for a TDIU.  However, in light of the grant of service connection for major depressive disorder within this decision, the Board concludes that the issue of entitlement to a TDIU should be remanded for the RO to rate the Veteran's now service-connected psychiatric disorder and to determine whether his service-connected disabilities together render him unemployable. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the grant of service connection for major depressive disorder, and assign a disability rating for that disability, and obtain an examination addressing the Veteran's TDIU claim which addresses all his service-connected disabilities.

2.  If, after implementing the grant of service connection for major depressive disorder, the Veteran does not meet the schedular criteria for the award of a TDIU, then refer the TDIU claim to the Director, C&P Service, for extraschedular consideration consistent with 38 C.F.R. 
§ 3.321(b)(1).  A copy of the Director's decision on this extraschedular TDIU claim must be included in the claims file.

If after implementing the grant of service connection for major depressive disorder, the Veteran does meet the schedular criteria for the award of TDIU, adjudicate this claim.

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


